Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-30, drawn to a device comprising a flexible microwave catheter including a radiating portion having a proximal feed gap; a proximal centering basket disposed proximal to the proximal feed gap, and a distal centering basket disposed distal to the proximal feed gap, wherein each of the proximal centering basket and distal centering basket is configured to transition between an expanded configuration and a compressed condition, and each centering basket including a proximal receiver slidably coupled to the flexible microwave catheter and a distal receiver fastened to the flexible microwave catheter, classified in A61B1/00085, A61B5/6858, A61B2018/00267, or A61B17/221.
II. Claims 31-36, drawn to a device comprising a flexible microwave catheter having a radiating portion; and a centering basket operably coupled to the flexible microwave catheter and configured to center the radiating portion, the centering basket including: a plurality of prongs transitionable between an expanded condition and a compressed elongated condition, a proximal receiver operably coupled to a proximal portion of the plurality of prongs and configured to slide along the flexible microwave catheter, and a distal receiver operably coupled to a distal portion of the plurality of prongs and secured to the flexible microwave catheter, classified in A61N5/022, A61N2005/1004, or A61B2017/00323.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Invention II broadly recites a centering basket that is not explicitly required to be positioned proximally or distally with relation to the catheter, and it is not explicitly clear if the purpose of the centering basket is for delivering energy or to act as a means of securement. Invention I requires both a proximal centering basket and a distal centering basket, wherein each basket requires structure that allows it to transition between an expanded and a compressed condition, wherein each basket also recites receiver features that are either slidably coupled to the catheter or fastened to the catheter. Invention II lacks describing any transitioning features of its centering basket. While each of Inventions I and II recite prongs (Invention I’s dependent claims, and Invention II’s independent claim), the prongs are directed to different structures and purposes, wherein the prongs of Invention I are including with the baskets and couple to the proximal receiver, but the prongs of Invention II are expressly recited as having transition features between an expanded condition and a compressed elongated condition. The prongs of Invention I appear to be used for securement or positioning purposes, and not necessarily the reason why the baskets of Invention I transition between expanded and compressed conditions. The prongs of Invention II have transition features, but this is not necessarily the same as the centering basket having comparable transition features to either of the baskets of Invention I. Therefore, the baskets 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct subspecies (elect either A, or elect one from B):
Subspecies A – if Invention I is elected, the subspecies is limited to claim 25, due to the presence of feed gaps of Invention I (no feedgaps in Invention II), wherein the subspecies is the proximal receiver of the distal centering basket is disposed distal to the proximal feed gap and proximal to the distal feed gap.

Subspecies B

B(ii) – PR is distal to the RP; DR is distal to the RP (claim 33)
B(iii) – PR is proximal to the RP; DR is distal to the RP (claim 32)
B(iv) – PR is distal to the RP; DR is proximal to the RP

The subspecies are independent or distinct because the location and positioning of the recited structure shows different designs, with different modes of operation, function, and effects. The location of the recited structures appear to alter operation of the device, so the different locations are divergent in nature and require different search consideration for why one would place a recited structure in one location versus another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 31 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to Joshua Zarabi on 03/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792